DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of invention II and with traverse of species 3 in the reply filed on 3/29/21 is acknowledged. The elections are indicated as corresponding to claims 6 – 10. More specifically, the traversal is directed to the separation of species 2 and 3 in the restriction requirement. The traversal is on the ground(s) that species 2 and 3 are sufficiently related to each other to be examined together without unreasonable burden. 
This is found persuasive. Accordingly, this aspect of the restriction requirement is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mark Alleman, on 6/28/21.
The application has been amended as follows: 
Withdrawn claims 1 – 5 are hereby cancelled.


Allowable Subject Matter
Claims 6 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is not disclosed or suggested by the prior art in the combination as claimed. In particular, the following limitations are not taught or disclosed:
setting an injection pattern including 
a pre-injection performed at a timing when a piston is located at an advancing side of a compression top dead center for premix combustion, 
a main injection started at a retarding side of the pre-injection and during a combustion period of the pre-injection for diffuse combustion, and 
a middle injection performed at a timing between the pre-injection and the main injection; 
setting fuel injection timings and an injection amount ratio of the pre-injection and the main injection so that pressure waves resulting from combustions by the pre-injection and the main injection cancel each other out.
For example:
Fuyugashira et al. (JP 2016-166587 A) discloses an engine control method comprising three injections in a single combustion cycle [0095], wherein two adjacent injections are configured such that their pressure waves cancel each other out (fig 12), but lacks the recited third injection being in middle of the two injections having their pressure waves cancel each other out, as claimed.
Kuzuyama et al. (US 9,677,497) discloses an engine control method comprising three injections in a single combustion cycle (fig 8), wherein the plurality of injections are configured such that their pressure waves cancel each other out (col 6, ln 40 – 46), but lacks the recited third injection being in middle of the two injections having their pressure waves cancel each other out, as claimed.
Borchsenius et al. (US 8,543,313) discloses an engine control method comprising three injections in a single combustion cycle, wherein two adjacent injections are configured such that their pressure waves cancel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747